       Case: 5:15-cv-00399-JRA Doc #: 85 Filed: 09/18/20 1 of 3. PageID #: 2162




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 LEE W. YEAGER,                                    )        Case No. 5:15 CV 399
                                                   )
                                                   )
                        Plaintiff,                 )
 vs.                                               )         JUDGE JOHN R. ADAMS
                                                   )
 FIRSTENERGY GENERATION CORP.,                     )
                                                   )
                                                   )                 JUDGMENT
                        Defendant.                 )

        This matter is before the Court on Plaintiff’s Motion to Lift the Stay (Doc. 81) and

Defendant’s Motion to Dismiss (Doc. 82). The motions are ripe for consideration. For the

reasons that follow, Plaintiff’s motion to lift the stay is DENIED, and Defendant’s Motion to

Dismiss is GRANTED.

        Plaintiff filed a charge alleging discrimination on the basis of religion by Defendant with

the Ohio Civil Rights Commission (the “OCRC”) on December 11, 2005, alleging that

Defendant discriminated against him by the application of its direct deposit policy. The OCRC

issued a final decision on the charge on January 29, 2015. Plaintiff then filed the instant action

that he seeks to reopen (the “Action”) on March 3, 2015. The Action was stayed as a result of

Defendant’s bankruptcy filing. The Action was included in the bankruptcy proceeding’s Plan

Supplement (as defined in the Plan) as a Cause of Action (also defined in the Plan) that the Plan

Administrator is authorized to prosecute on behalf of the Debtors under the terms of Article

IV.S. of the Plan.

        On April 16, 2020, Plaintiff filed a motion to lift the stay with respect to the Action.

Defendant opposes this request as contrary to the terms of the Plan, which was confirmed by




                                                  1
     Case: 5:15-cv-00399-JRA Doc #: 85 Filed: 09/18/20 2 of 3. PageID #: 2163




order of the United States Bankruptcy Court for the Northern District of Ohio and may be found

on the docket in In re First Energy Solutions Corp., Case No. 18-50757 (Bankr. N.D. Ohio).

        Under Article XII.I. of the Plan, the stay is to remain in effect after the Effective Date of

February 27, 2020 for any action based on events that occurred prior to the Petition Date, where

the non-Debtor party (i.e., Plaintiff): (1) received notice of the Bar Date and (2) failed to timely

file a Proof of Claim. Article XII.I. mandates that the stay remain in place until the Debtor party

(i.e., Defendant) is dismissed from the Action.

        It is undisputed in this Action that the underlying events occurred prior to the Petition

Date. It is also undisputed that Plaintiff received notice of the Bar Date and failed to file a Proof

of Claim in the bankruptcy court. Therefore, in accordance with Article XII.I. of the Plan, and

because this Court gives due deference to the bankruptcy court’s Confirmation Order and Plan

for purposes of finality, Plaintiff’s motion to lift the stay is denied.

        In addition to denying Plaintiff’s motion to lift the stay, this Court will dismiss this

Action pursuant to applicable bankruptcy law, the Bar Date Order, and the Plan.

        On March 31, 2018, FirstEnergy Solutions, Corp. and six affiliated debtors (including

Defendant, collectively, the “Debtors”) each filed a voluntary petition for relief under Chapter

11of the United States Bankruptcy Code in the Bankruptcy Court. On July 30, 2018, the

Bankruptcy Court entered the Bar Date Order, which set October 8, 2018 as the Bar Date, or the

deadline for filing proofs of claim for nongovernmental claimants. Plaintiff does not contest that

he was provided with notice of the Bar Date. However, despite receiving notice of the Bar Date,

Plaintiff failed to file a proof of claim by the Bar Date or at any point prior to the Effective Date.

        Article VII.G. of the Plan provides that any and all proofs of claim filed after the Bar

Date are disallowed and expunged as of the Effective Date of the Plan, without any further notice



                                                    2
     Case: 5:15-cv-00399-JRA Doc #: 85 Filed: 09/18/20 3 of 3. PageID #: 2164




to or action, order or approval of the Bankruptcy Court, and holders of claims may not receive

any distributions on account of such claims. Additionally, Bankruptcy Rule 3003(c)(2) requires

the timely filing of proofs of claim. Bankr. R. 3003(c)(2).

       Here, any claims that Plaintiff could have asserted but did not assert in the bankruptcy

proceeding against Defendant have been disallowed and expunged as of the Effective Date of the

Debtors’ Plan, because Plaintiff received notice of the Bar Date but failed to file a proof of claim

in violation of the Bar Date Order. Allowing the Action to continue would be a waste of the

Court’s time and resources because, under the terms of the Bar Date Order, the Plan, and the

Confirmation Order, Plaintiff is forever barred from being able to obtain any recovery from

Defendant’s bankruptcy estate as a pre-petition creditor of Defendant in light of Plaintiff’s

failure to timely file a proof of claim against Defendant for his alleged damages. Moreover, to

allow this action to continue would undermine the purpose of establishing a claims bar date in

Chapter 11, which is to allow debtors and their parties in interest to provide finality with respect

to the universe of claims. See In re Eagle-Picher Indus., 137 B.R. 679, 682 (Bankr. S.D. Ohio

1992). Accordingly, this Action is dismissed with prejudice.

       For all of the foregoing reasons, Plaintiff’s request to lift the stay (Doc. 81) is DENIED.

Defendant’s motion to dismiss (Doc. 82) is GRANTED. It is hereby ORDERED that the Action

is dismissed with prejudice.



IT IS SO ORDERED.



Dated: _9/18/20_______________                        s/John R. Adams______________
                                                      John R. Adams
                                                      United States District Judge



                                                  3
